Case 1:20-cr-00057-GBD Document 281

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we eee ee ee ee ee ee ee ee ee eee eee X
UNITED STATES OF AMERICA, ;
-against- |

ALBERT SHOULDERS, 2
Defendant. .
ee x

GEORGE B. DANIELS, United States District Judge:

Filed 07/2442 SiCshNy

 

 

20 Crim. 57-4 (GBD)

The change of plea hearing on August 4, 2021 is rescheduled from 10:00 a.m. to 10:30 am.

Dated: New York, New York
July __, 2021

eye
UL 2 6 Ge

SO ORDERED.

 

RQeB. DANIELS
ited States District Judge

 

 
